TYSON, Judge
(concurring).
The precise point here at issue, namely, the failure of the indictment to show the quo modo of the offense in question in a murder case, was decided by this Court in Nelson v. State, 50 Ala.App. 285, 278 So.2d 734.
Moreover, on rehearing, we held that after submission it was too late to allow a petition for certiorari to correct the rec*454ord. See Nelson, supra, and authorities therein cited.
Recently, this Court has adopted the same position with reference the failure of the indictment to have been endorsed “a true bill.” Strickland v. State, 51 Ala.App. 328, 285 So.2d 492, mandamus denied, 292 Ala. 751, 292 So.2d 450; and in Goulden v. State, 53 Ala.App. 278, 299 So.2d 323, cert. denied 292 Ala. 704, 299 So.2d 325.
The rationale behind the disallowance of tardy petitions to correct the record is well explained in the. authorities cited in the foregoing opinions.